Office Action

35 U.S.C. 102 (a)(1) Rejection

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cutting a Cowboy Steak”   https://www.youtube.com/watch?v=qzmSNs3mXTU from Jan, 29, 2013, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    811
    1238
    media_image1.png
    Greyscale

The appearance of the cut of steak is substantially the same as that of the claimed design as they are both show an article of meat shown with a frenched bone style and cut. The ordinary observer test is the sole test for anticipation. Int'l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).

"Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one 

"The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another.  Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement, so too minor differences cannot prevent a finding of anticipation".  Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys. Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 10-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912